
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 20
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To provide for research on, and services
		  for individuals with, postpartum depression and psychosis.
	
	
		1.Short titleThis Act may be cited as the
			 Melanie Blocker Stokes Mom's
			 Opportunity to Access Health, Education, Research, and Support for Postpartum
			 Depression Act or the Melanie Blocker Stokes MOTHERS
			 Act.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 postpartum condition means postpartum depression or postpartum
			 psychosis; and
			(2)the term
			 Secretary means the Secretary of Health and Human Services.
			IRESEARCH ON
			 POSTPARTUM CONDITIONS
			101.Expansion and
			 intensification of activities
				(a)Continuation of
			 activitiesThe Secretary is encouraged to continue activities on
			 postpartum conditions.
				(b)Programs for
			 Postpartum ConditionsIn carrying out subsection (a), the
			 Secretary is encouraged to continue research to expand the understanding of the
			 causes of, and treatments for, postpartum conditions. Activities under such
			 subsection shall include conducting and supporting the following:
					(1)Basic research
			 concerning the etiology and causes of the conditions.
					(2)Epidemiological
			 studies to address the frequency and natural history of the conditions and the
			 differences among racial and ethnic groups with respect to the
			 conditions.
					(3)The development of
			 improved screening and diagnostic techniques.
					(4)Clinical research
			 for the development and evaluation of new treatments.
					(5)Information and
			 education programs for health care professionals and the public, which may
			 include a coordinated national campaign to increase the awareness and knowledge
			 of postpartum conditions. Activities under such a national campaign may—
						(A)include public
			 service announcements through television, radio, and other means; and
						(B)focus on—
							(i)raising awareness
			 about screening;
							(ii)educating new mothers and their families
			 about postpartum conditions to promote earlier diagnosis and treatment;
			 and
							(iii)ensuring that such education includes
			 complete information concerning postpartum conditions, including its symptoms,
			 methods of coping with the illness, and treatment resources.
							102.Sense of
			 Congress regarding longitudinal study of relative mental health consequences
			 for women of resolving a pregnancy
				(a)Sense of
			 CongressIt is the sense of Congress that the Director of the
			 National Institute of Mental Health may conduct a nationally representative
			 longitudinal study (during the period of fiscal years 2009 through 2018) of the
			 relative mental health consequences for women of resolving a pregnancy
			 (intended and unintended) in various ways, including carrying the pregnancy to
			 term and parenting the child, carrying the pregnancy to term and placing the
			 child for adoption, miscarriage, and having an abortion. This study may assess
			 the incidence, timing, magnitude, and duration of the immediate and long-term
			 mental health consequences (positive or negative) of these pregnancy
			 outcomes.
				(b)ReportBeginning not later than 3 years after the
			 date of the enactment of this Act, and periodically thereafter for the duration
			 of the study, such Director may prepare and submit to the Congress reports on
			 the findings of the study.
				IIDELIVERY OF
			 SERVICES REGARDING POSTPARTUM CONDITIONS
			201.Establishment of
			 grant programSubpart I of
			 part D of title III of the Public Health Service Act (42 U.S.C. 254b et
			 seq.) is amended by inserting after section 330G the
			 following:
				
					330G–1.Services to
				individuals with a postpartum condition and their families
						(a)In
				GeneralThe Secretary may make grants to eligible entities for
				projects for the establishment, operation, and coordination of effective and
				cost-efficient systems for the delivery of essential services to individuals
				with a postpartum condition and their families.
						(b)Certain
				activitiesTo the extent practicable and appropriate, the
				Secretary shall ensure that projects funded under subsection (a) provide
				education and services with respect to the diagnosis and management of
				postpartum conditions. The Secretary may allow such projects to include the
				following:
							(1)Delivering or
				enhancing outpatient and home-based health and support services, including case
				management and comprehensive treatment services for individuals with or at risk
				for postpartum conditions, and delivering or enhancing support services for
				their families.
							(2)Delivering or
				enhancing inpatient care management services that ensure the well-being of the
				mother and family and the future development of the infant.
							(3)Improving the
				quality, availability, and organization of health care and support services
				(including transportation services, attendant care, homemaker services, day or
				respite care, and providing counseling on financial assistance and insurance)
				for individuals with a postpartum condition and support services for their
				families.
							(4)Providing education to new mothers and, as
				appropriate, their families about postpartum conditions to promote earlier
				diagnosis and treatment. Such education may include—
								(A)providing complete
				information on postpartum conditions, symptoms, methods of coping with the
				illness, and treatment resources; and
								(B)in the case of a
				grantee that is a State, hospital, or birthing facility—
									(i)providing
				education to new mothers and fathers, and other family members as appropriate,
				concerning postpartum conditions before new mothers leave the health facility;
				and
									(ii)ensuring that
				training programs regarding such education are carried out at the health
				facility.
									(c)Integration with
				other programsTo the extent practicable and appropriate, the
				Secretary may integrate the grant program under this section with other grant
				programs carried out by the Secretary, including the program under section
				330.
						(d)Certain
				requirementsA grant may be made under this section only if the
				applicant involved makes the following agreements:
							(1)Not more than 5
				percent of the grant will be used for administration, accounting, reporting,
				and program oversight functions.
							(2)The grant will be
				used to supplement and not supplant funds from other sources related to the
				treatment of postpartum conditions.
							(3)The applicant will
				abide by any limitations deemed appropriate by the Secretary on any charges to
				individuals receiving services pursuant to the grant. As deemed appropriate by
				the Secretary, such limitations on charges may vary based on the financial
				circumstances of the individual receiving services.
							(4)The grant will not
				be expended to make payment for services authorized under subsection (a) to the
				extent that payment has been made, or can reasonably be expected to be made,
				with respect to such services—
								(A)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
								(B)by an entity that
				provides health services on a prepaid basis.
								(5)The applicant
				will, at each site at which the applicant provides services funded under
				subsection (a), post a conspicuous notice informing individuals who receive the
				services of any Federal policies that apply to the applicant with respect to
				the imposition of charges on such individuals.
							(6)For each grant
				period, the applicant will submit to the Secretary a report that describes how
				grant funds were used during such period.
							(e)Technical
				assistanceThe Secretary may provide technical assistance to
				entities seeking a grant under this section in order to assist such entities in
				complying with the requirements of this section.
						(f)DefinitionsIn
				this section:
							(1)The term eligible entity
				means a public or nonprofit private entity, which may include a State or local
				government; a public or nonprofit private recipient of a grant under section
				330H (relating to the Healthy Start Initiative), public-private partnership,
				hospital, community-based organization, hospice, ambulatory care facility,
				community health center, migrant health center, public housing primary care
				center, or homeless health center; or any other appropriate public or nonprofit
				private entity.
							(2)The term postpartum condition
				means postpartum depression or postpartum
				psychosis.
							.
			IIIGENERAL
			 PROVISIONS
			301.Authorization of
			 appropriationsTo carry out
			 this Act and the amendment made by section 201, there are authorized to be
			 appropriated, in addition to such other sums as may be available for such
			 purpose—
				(1)$3,000,000 for
			 fiscal year 2010; and
				(2)such sums as may
			 be necessary for fiscal years 2011 and 2012.
				302.Report by the
			 Secretary
				(a)StudyThe Secretary shall conduct a study on the
			 benefits of screening for postpartum conditions.
				(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall complete the study required by
			 subsection (a) and submit a report to the Congress on the results of such
			 study.
				303.LimitationNotwithstanding any other provision of this
			 Act or the amendment made by section 201, the Secretary may not utilize amounts
			 made available under this Act or such amendment to carry out activities or
			 programs that are duplicative of activities or programs that are already being
			 carried out through the Department of Health and Human Services.
			
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
